USCA4 Appeal: 22-6153      Doc: 15         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6153


        TERRANCE EDWARD HAMMOCK,

                            Plaintiff - Appellant,

                     v.

        COMMISSIONER MELISSA HYATT; DETECTIVE C. PODGURSKI; RENEE
        DICKENS; MICHAEL FULLER; DAVID FUELINGER; OFFICER ALLEN;
        OFFICER MASTERS; DETECTIVE GENSEL; OFFICER NOPPINGER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:20-cv-02173-GJH)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Terrance Edward Hammock, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6153      Doc: 15         Filed: 07/26/2022      Pg: 2 of 2




        PER CURIAM:

               Terrance Edward Hammock appeals the district court’s order dismissing his

        complaint as barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994). On appeal, we

        confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

        Hammock’s informal brief does not challenge the basis for the district court’s disposition,

        he has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d

        170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

        Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

        affirm the district court’s judgment. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2